PER CURIAM.
We vacate the sentences imposing incarceration after violation of probation in case numbers 89-3979 and 89-4289 and remand for resentencing in accordance with the guidelines set forth by the supreme court in Tripp v. State, 622 So.2d 941 (Fla.1993). We reject the state’s argument that Tripp only applies to separate counts and not to separate eases. That issue was determined adversely to the state in Bryant v. State, 622 So.2d 1047 (Fla. 1st DCA 1993).
SENTENCES VACATED; REMANDED.
COBB, PETERSON and DIAMANTIS, JJ., concur.